         Case 1:15-cv-13367-ADB Document 181 Filed 11/17/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA,              )
                                        )               Case No. 1:15-cv-13367-ADB
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 MONICA TOTH,                           )
                                        )
          Defendant.                    )
 _______________________________________)

PLAINTIFF UNITED STATES OF AMERICA’S EXPLANATION OF PAYMENTS AND
     ACCRUALS FOR USE IN PREPARING AMENDED FINAL JUDMGENT

       Pursuant to the Court’s order dated November 3, 2020, the United States submits this

explanation of payments that have been received and applied to the debt that is the subject matter

of this action, and the late-payment and interest accruals that have accrued on the unpaid portion

of the debt, for use in preparing an amended final judgment. We also submit a revised form of

proposed judgment, which incorporates the calculations included with this explanation. The

United States says:

       1.      Attached as Exhibit 1 to this explanation is a printout of a spreadsheet that

reflects: 1) the assessment of $2,173,703 that was made; 2) the payments that Monica Toth made

that have been applied to that debt prior to the date that the Court granted the United States’

motion for summary judgment; 3) the interest and late-payment accruals that had accrued as of

the time each payment was made; 4) the amount of the debt that existed as of Sept. 16, 2020, the

date that the Court granted the United States’ motion for summary judgment and entered the

initial judgment; 5) a payment of $3,138,097.48 that Monica Toth made to the Justice

Department on October 28, 2020; and 6) the amount due on the debt as of November 9, 2020,

taking into account all prior payments.

                                                 1
         Case 1:15-cv-13367-ADB Document 181 Filed 11/17/20 Page 2 of 4




        2.      Each date on the attached chart, except for the initial date, has above it a number

reflecting the number of days elapsed since the prior date on the chart. That number of days has

been used to calculate the interest and penalty accruals that are reflected in the corresponding

row for that date.

        3.      Pre-judgment interest for the debt involved in this action accrues at the rate of 1%

per year. 31 U.S.C. § 3717(a)(1); 77 Fed. Reg. 68886-03, 2012 WL 5561505. The late-

payment penalty accrues at the rate of 6% per year. 37 U.S.C. § 3717(e)(2). Both accruals are

simple accruals, i.e., they are never compounded into the principal amount of the debt.

        4.      During years that do not have a Feb. 29 (non-leap years), the daily total accrual

rate is 1/365th of the annual total accrual rate. During years that do have a Feb. 29 (leap years,

i.e., 2016 and 2020), the daily total accrual rate is 1/366th of the annual total accrual rate.

        5.      There were fifteen payments applied to the debt through offsets of payments

otherwise due to Monica Toth from the United States: eight payments of $80 each and seven

payments of $96 each. Each of the offset payments had deducted from it a $15.00 charge

incurred as part of the Treasury Offset Program.1 The remaining amount of each offset payment

was applied to the unpaid penalty accrual, pursuant to 31 C.F.R. § 901.9(f). The dates and

amounts of these payments are identified on the attached chart.

        6.      As of September 16, 2020, the total amount due on the debt was $3,208,2543.11,

consisting of a principal balance of $2,173,703, accrued interest of $147,948.16, and accrued

late-payment penalty of $886,601.95.




1
        Although Defendant has alleged that $17 was deducted from each of the 15 offset
overpayments (ECF No. 20-1), for a total of $255, the IRS has told us that the correct amount of
the offset charge is $15 per offset overpayment, for a total charge of $225. Thus, the attached
chart has been prepared reflecting a $15 charge per offset overpayment.
                                                   2
         Case 1:15-cv-13367-ADB Document 181 Filed 11/17/20 Page 3 of 4




       7.      On October 28, 2020, Monica Toth made a payment of $3,138,097 to the Justice

Department. Although this payment, to the best of our knowledge, has not yet been posted onto

the Treasury Department’s computers, it is reflected in the attached spreadsheet, and the revised

form of amended judgment submitted with this explanation.

       8.      As of November 9, 2020, the total remaining amount due on the debt is

$87,817.61, consisting of a principal balance of $87,616.52, accrued interest of $28.73, and

accrued late payment penalty of $172.36.

       9.      In our efforts to get a current debt figure so that Ms. Toth could make the October

28, 2020 payment identified above, we learned that the IRS had been using the assessment date

of September 19, 2013, as opposed to the November 26, 2013 date that the initial demand letter

was sent to Monica Toth, to calculate the initial start date for the commencement of the accruals.

The attached chart reflects accruals starting on November 26, 2013, which is the correct date to

be used for the start date of the accruals. Because the Declaration of Nancy M. Beasley

submitted with the United States’ motion for summary judgment (ECF No. 166-2) contains debt

information calculated with an incorrect start date, we ask that the Court not consider it in

considering the United States’ motion to alter or amend the judgment. We also ask that the

Court not use the form of amended final judgment (ECF No. 177-002) that was included with the

United States’ motion to alter or amend the judgment, as the numbers in that proposed judgment

relied upon the previously submitted declaration.

       10.     Instead, included with this submission is a revised amended judgment, reflecting

calculations that are consistent with the information contained in the attached chart.

       11.     All of calculations that are contained in the attached chart are calculations of

addition, subtraction, or simple interest that can be performed by using a calculator. However, at



                                                 3
         Case 1:15-cv-13367-ADB Document 181 Filed 11/17/20 Page 4 of 4




the Court’s request, we can provide to the Court a copy of the underlying Excel spreadsheet that

was used to create the chart. On Nov. 12, 2017, we provided a version of the underlying Excel

spreadsheet to counsel for Monica Toth.

       WHEREFORE, the United States moves for the entry of an amended final judgment,

consistent with the form of judgment that is included with this explanation.


                                                      RICHARD E. ZUCKERMAN
                                                      Principal Deputy Assistant Attorney
                                                      General


                                                      /s/ Thomas P. Cole

   Certificate of Service                             THOMAS P. COLE
   I hereby certify that this document filed          Trial Attorney, Tax Division
   through the ECF system will be sent                U.S. Department of Justice
   electronically to the registered participants as   P.O. Box 55
   identified on the Notice of Electronic Filing      Washington, D.C. 20044
   (NEF), and copies will be sent to those
   indicated as non-registered participants on        Mr. Cole: 202-514-9611 (v)
   Nov. 17, 2020                                      202-514-5238 (f)
   /s/ Thomas P. Cole__




                                                  4
